Case: 18-13149   Date Filed: 05/20/2019   Page: 1 of 33


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-13149
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:17-cv-23314-UU



KAREN SHANNON,

                                                            Plaintiff-Appellant,

                                  versus

NATIONAL RAILROAD PASSENGER CORPORATION,
d.b.a. AMTRAK,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 20, 2019)

Before TJOFLAT, JORDAN and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-13149     Date Filed: 05/20/2019   Page: 2 of 33


      Plaintiff Karen Shannon appeals the grant of summary judgment to her

former employer, National Railroad Passenger Company, d/b/a Amtrak

(“Amtrak”), on her claims alleging violations of 42 U.S.C. § 1981 and the Family

Leave Act (“FMLA”), 29 U.S.C. §§ 2601 and 2615(a). After careful review of the

record and the parties’ briefs, we affirm.

                           I. BACKGROUND FACTS

      Shannon’s claims include both claims for wrongful termination and failure

to hire for other Amtrak positions. We outline Shannon’s work history.

A.    2013 Amtrak Reorganization and Route Director Position

      For 28 years, plaintiff Shannon, who is black, worked for Amtrak before she

was terminated during a 2017 company restructuring that eliminated all seven

Route Director positions, including Shannon’s Route Director position.

      Over the course of Shannon’s employment, Amtrak underwent eight

corporate reorganizations. When a 2013 restructuring eliminated Shannon’s

position as an Assistant Superintendent of Passenger Services, Shannon applied

for, and obtained, a new position as Route Director of Silver Service in Miami.

The Route Director position was in Amtrak’s long distance business line.

Shannon’s new Route Director position was a promotion, and Shannon described




                                             2
                Case: 18-13149        Date Filed: 05/20/2019       Page: 3 of 33


the Silver Service route as “the largest and most difficult territory.” 1 In her Route

Director position, Shannon’s direct supervisor was Tom Kirk, Deputy General

Manager, and Kirk’s supervisor was Mark Murphy, General Manager of Long

Distance Services.

B.     2014 Application for Crew Base Manager Position in Miami

       In 2014, Shannon sought to step down from her Route Director position into

the position of Crew Base Manager, a lower-level position that she had held

previously. Shannon was not selected to be interviewed for the position.

Ultimately, Georgia DaCosta, who is black, was hired into the Crew Base Manager

position. During her employment, Shannon received multiple promotions and

employee awards. Shannon also was the subject of 19 internal ethics complaints,

but none resulted in discipline. In her December 2014 performance evaluation,

Shannon’s supervisor Kirk reviewed Shannon positively, stating that she had

“performed at an extremely high level” and gave her the highest overall rating of

“materially exceeded commitments” for that year.




       1
        Because Shannon’s prior salary was not within the target market salary range, she was
placed on a progressive salary plan, pursuant to Amtrak policy, to bring her salary up to the target
market over time.
                                                 3
               Case: 18-13149      Date Filed: 05/20/2019     Page: 4 of 33
Cow. 2015 Requests for Intermittent FMLA Leave

       Beginning in June 2015, due to a leg injury that would not heal, Shannon

requested and was granted FMLA leave, which she used intermittently. 2 From

November 2015 to May 2016, Shannon was also permitted to work a reduced

schedule and to telework three days per week. Kirk, as Shannon’s supervisor, was

aware of her FMLA leave. Mark Murphy, as Kirk’s supervisor, also was informed

of Shannon’s FMLA leave.

D.     2015 Investigation and Performance Review

       Later in 2015, members of Amtrak’s human resources department

investigated internal complaints, including a petition signed by numerous union

employees, that Shannon and Kirk were promoting people unfairly and giving

some employees preferential treatment, but the investigation found no wrongdoing.

At her December 2015 performance review, Kirk, still as Shannon’s supervisor,

gave Shannon an overall “met commitments” rating. This was below her prior

“materially exceeded commitments” rating and also below even an “exceeded

commitments” rating.




       2
        Shannon initially was granted FMLA from July 8 to July 30, 2015, and later Amtrak
granted her intermittent leave until September 16, 2015. Amtrak also granted Shannon’s
subsequent requests for intermittent FMLA leave from November 2015 through May 1, 2016, and
from March to August 2017. In her deposition, Shannon agreed that Amtrak approved all of her
FMLA leave requests in 2015.
                                             4
              Case: 18-13149    Date Filed: 05/20/2019   Page: 5 of 33


      After the 2015 investigation and performance review, Shannon was matched

with a female mentor, Ghada Ijam, Amtrak’s Senior Vice President of Information

Technology, to help Shannon better negotiate corporate politics and develop

relationships and leadership skills to succeed in her career. Shannon later declined

to be mentored by Ijam, who was from Iraq, because Shannon (1) did not believe

Ijam understood Shannon’s role in operations and (2) wanted a mentor who was a

woman of color.

E.    DaCosta’s 2016 PIP and the Crew Base Manager Position

      In May 2016, Shannon placed Georgia DaCosta on a performance

improvement plan (“PIP”) due to DaCosta’s poor work performance. DaCosta

complained that Shannon was unfair and biased in administering the PIP because

Shannon wanted the Crew Base Manager position that DaCosta held. Although

Kirk, Shannon’s supervisor, did not believe Shannon had acted inappropriately in

handling DaCosta’s PIP, he knew that Shannon had expressed interest in

DaCosta’s job and decided to take over supervision of DaCosta’s PIP to avoid the

perception of bias.

      In June 2016, Kirk terminated DaCosta because she could not meet the goals

of her PIP. In August 2016, Shannon applied and was interviewed for the now-

vacant Crew Base Manager position in Miami. Shortly thereafter, Mark Murphy,

Kirk’s supervisor, decided not to fill the position because, by that time, Amtrak


                                          5
              Case: 18-13149     Date Filed: 05/20/2019   Page: 6 of 33


was in the process of reviewing all positions and the CEO had “technically

abolished” all vacancies. That Crew Base Manager position remained unfilled.

F.    September 2016 Meeting with Murphy

      In September 2016, Murphy met with Shannon and Kirk to talk about

Shannon’s most recent performance review, in which Kirk had given her an overall

rating of only “met commitments.” Murphy told Shannon that she had “checked

out” during that year. Murphy knew that Shannon had recently applied for the

Crew Base Manager position, a position two levels below her current Route

Director position. Murphy said that this “sent a very clear signal to [him] that

[Shannon] was not necessarily interested in her current position.”

      Murphy advised Shannon that he was considering consolidating her Route

Director position with another vacant Route Director position for efficiency

reasons. Murphy also discussed with Shannon the possibility of creating a new

position for her reporting directly to him, in which she could use her skills in

analyzing food and beverage and customer service. However, Murphy did not

have the opportunity to consolidate the two Route Director positions or create a

new position for Shannon before Amtrak faced its next reorganization, and then

Murphy was no longer responsible for operations.




                                          6
              Case: 18-13149     Date Filed: 05/20/2019   Page: 7 of 33


G.    Kirk Learns of Shannon’s Unprofessional Conduct

      Between late 2016 and early 2017, but after Kirk completed Shannon’s 2016

performance review, Kirk learned that Shannon had engaged in conduct that he

found unacceptable and made him question Shannon’s integrity and commitment

to Amtrak’s core values. Specifically, Kirk learned that Shannon had permitted

employees to surreptitiously listen in on either confidential calls Kirk had had with

Shannon about sensitive employee matters or conference calls meant only for

management about the upcoming 2017 reorganization. Shannon also had obtained

a confidential draft organizational chart relating to the 2017 reorganization.

Shannon has not disputed that she committed this conduct.

H.    2017 Reorganization

      In January 2017, Amtrak’s new CEO decided to undertake another

reorganization to restructure Amtrak’s three business lines into four regions. The

reorganization eliminated all seven Route Director positions and created a new

Passenger Experience Department supervised by Vice President Thomas Hall.

Within the new Passenger Experience Department were eight new positions: (1) a

Senior Director of On-Board Service (“OBS”); (2) four regional Directors of OBS

(Southeast, Central, East, and West); and (3) three Senior Managers of OBS

(Miami, New York, and Oakland). Vice President Hall, in consultation with

Amtrak’s human resources department, decided the seven Route Director


                                          7
             Case: 18-13149     Date Filed: 05/20/2019   Page: 8 of 33


management positions in the long distance business line could not be transferred

over and instead had to be eliminated because the responsibilities of the new

management positions in the Passenger Experience Department were substantially

different.

      On January 13, 2017, Vice President Hall and Murphy held a conference call

to discuss the reorganization with the Route Directors. Shortly thereafter, on

February 14, 2017, Shannon applied again for intermittent FMLA leave, including

absences of one to two days per two-week period as needed for flare-ups and for

medical treatment, and a reduced, 8-hour work day, which was approved through

August 14, 2017, or for six months.

      On March 8, 2017, Hall sent the Route Directors, including Shannon, formal

“impact letters” advising them that their positions were being eliminated as part of

the reorganization. Hall’s letter invited Shannon to apply for the new positions in

the Passenger Experience Department or other positions within Amtrak. The letter

informed Shannon that Amtrak expected to complete the transition by April 2017,

and that if she did not secure another position within the company by that time, her

employment would be terminated.

      In late March 2017, Vice President Hall hired DeQuincy McRea, who is

black, to be the new Senior Director of OBS in the Passenger Experience

Department. McRea then was tasked with hiring the four OBS Regional Directors


                                         8
                  Case: 18-13149      Date Filed: 05/20/2019      Page: 9 of 33


and three OBS Senior Managers who would work underneath him. Hall said that

he gave McRea discretion to put together a management team with which McRea

was comfortable, and Hall approved all of McRea’s hiring decisions.

I.     Shannon’s Applications for New OBS Positions in the New Passenger
       Experience Department

       Shannon applied for six of the seven new OBS management positions.3

Senior Director of OBS McRea interviewed all the candidates for these OBS

positions, including Shannon, and did not select Shannon for any of them. Instead,

between April 20 and April 21, 2017, McRea extended offers for the four Regional

Director positions to: (1) Anella Popo, a former Route Director who was black, for

the Southeast Region; 4 (2) Cynthia Winslow, a former Route Director who was

white, for the East Region; 5 (3) Jonathan Lombardi, a former Route Director who

was white, for the Central Region6; and (4) Todd Traynor-Corey, an outside

applicant who was white, for the West Region. 7



       3
           Shannon did not apply for the Senior Manager position in Oakland.
       4
        Popo had 22 years of Amtrak experience, including 4 years as Route Director, an MBA
with a concentration in management, and a BS in business administration.
       5
      Winslow had 24 years of experience at Amtrak, including 3 years as Route Director in
New York.
       6
      Lombardi had 9 years of Amtrak experience and additional management experience at
DHL and UPS, had a BS in business management, and was finishing his MBA.
       7
        Traynor-Corey had 15 years of customer service and management experience in the airline
industry, an MBA, and a BS in business administration.
                                                 9
             Case: 18-13149    Date Filed: 05/20/2019   Page: 10 of 33


      After McRea offered the OBS West Region position to Traynor-Corey, he

withdrew his candidacy. Jay Fountain, a white former Route Director in Los

Angeles who was retiring, agreed to stay on as acting Regional Director for the

West Region until the position could be filled. McRea then reposted the position

because he and the rest of his interview panel were not comfortable selecting any

of the other interviewed candidates. After interviewing additional candidates,

McRea offered the West Region position to Daniel O’Connell, who is white, on

July 17, 2017

      When McRea, who is black, made his hiring decisions for the four Regional

Director positions, he was most concerned with finding people who would work as

a team to put customers and employees first and had a good working relationship

with the union. McRea selected Popo, Lombardo, Winslow, and Traynor-Corey

without first talking to Vice President Hall. McRea made his decisions based on

the candidates’ interviews and recommendations from union representatives and

each applicant’s supervisor. Winslow and Lombardi had good recommendations

from their supervisor, Deputy General Manager Mo Savoy, and the union

representatives. Popo was recommended by Kirk, who told McRea that Popo was

a diligent, always-available worker who would be an asset to his team.

      Senior Director McRea said he did not select Shannon because she

performed poorly in her interview, he “was not impressed” with her union


                                        10
             Case: 18-13149    Date Filed: 05/20/2019   Page: 11 of 33


relationships, and she did not get a high recommendation from her supervisor,

Kirk. McRea said Shannon seemed unenthused in her interview and talked more

about her personal goals and metrics, which suggested to him that she was not

“geared to the goal of the company as far as working together as a team,” and

presented metrics that were not relevant to the position. McRea was also

“surprised that a person with that much time at Amtrak and working these different

positions wouldn’t be more forthcoming and be able to present more examples

directed towards the questions.”

      McRea also said Kirk told him Shannon “used to be one of his best

managers” but that over the last several years, she had “been confrontational” and

had “not been readily available to assist,” and that Kirk would choose Anella Popo,

whom Kirk also supervised, over Shannon. Kirk also told McRea that, while

Shannon was technically knowledgeable and very experienced, he had concerns

about her integrity. Similarly, one union representative told McRea that he

sometimes got “into heated discussions about how [Shannon] treated his

employees,” and another said that Shannon was hard to work with. McRea agreed

that Lombardi was less experienced than Shannon, but he was impressed with

Lombardi because he was working on his master’s degree in business, he had

better job performance and recommendations, and he had a “flawless” interview.




                                        11
              Case: 18-13149    Date Filed: 05/20/2019   Page: 12 of 33


      On May 22, 2017, McRea, in consultation with Cynthia Winslow, the new

Regional Director of the East Region, and Vice President Tom Hall, offered the

Senior Manager OBS position in New York to Janice “Alexis” Rogers, who is

black. McRea and Winslow interviewed all the candidates and rated both Alexis

Rogers and another employee (not Shannon) very highly and could not agree on

which one to hire for the Senior Manager position in New York. Winslow said she

was pushing for another employee who had worked for her in the past. Winslow

gave Shannon a low score because she did not perform well in her interview and

seemed “beaten down.” After seeking input from Hall, McRea ultimately picked

Rogers because she had more day-to-day experience than the other employee with

the northeast corridor and “the Acela couplets, which is a big part of our

operation.”

      After posting the Senior Manager OBS position in Miami, McRea decided it

should be moved to Lorton, Virginia and reposted the position. Shannon did not

apply for the reposted position in Lorton. On June 12, 2017, McRea, in

consultation with Anella Popo, chose Bruce Oglesby, who is black, for the Senior

Manager position in Lorton. McRea said he and Popo agreed that Bruce Oglesby

was the best candidate of the five interviewed, none of whom was Shannon.




                                         12
             Case: 18-13149    Date Filed: 05/20/2019   Page: 13 of 33


J.    Shannon’s Applications for Non-OBS Positions

      Shannon also applied for non-OBS positions, including as Senior Crew

Manager in Wilmington, Delaware, as Manager of Operation Red Block, as

District Station Manager in Miami, and as Superintendent in Miami. Amtrak

employees other than McRea and Hall made these hiring decisions, and again,

Shannon was not selected for any of these positions.

      Specifically, Shannon applied and interviewed for the Senior Crew Manager

position in April 2017. The hiring manager, Thomas Chawluk, offered the position

to Elaine Platt-Hall, who is white, on April 24, 2017. Chawluk selected Platt-Hall,

an Amtrak Lead Crew Management Specialist based in Wilmington, because of

her 16 years of experience in crew management, her fresh working knowledge of

the collective bargaining agreement, and her good relationships with the OBS team

and union officers. In his justification for hiring Platt-Hall, Chawluk stated, among

other things, that she “had accepted [his] mentoring over the past few years and

understands the importance of adhering to Amtrak’s values and core

competencies.”

      Also in April 2017, Shannon applied for the Superintendent position, and

she interviewed for that position on May 4, 2017. Thomas Kirk, Shannon’s former

supervisor, was the hiring manager for the Superintendent position, and offered

that position to Michael Jerew, who is white, on May 12, 2017. Kirk chose Jerew


                                         13
              Case: 18-13149       Date Filed: 05/20/2019     Page: 14 of 33


because he “consistently demonstrated the leadership behaviors embodied in

Amtrak’s Values and Core Competencies,” and he had “substantial work and

leadership experience in station operations.” 8 Kirk also said that Jerew had

“demonstrated his willingness to learn and take on new responsibilities” while

working as Assistant Superintendent of Operations. Kirk agreed that both Jerew

and Shannon had significant experience and that “it came down to” Kirk’s

concerns “with the integrity issue” of whether he trusted Shannon and also her

numerous statements to Kirk that “she was not interested in a position at a senior

level anymore.”

       Later, Jerew, as the new Superintendent in Miami, was responsible for hiring

for the open District Station Manager position. Shannon applied for that position,

but she was not selected to be interviewed. After a June 19, 2017 interview, Jerew

hired Daniele Simkunas, who is white, and who was then the Assistant

Superintendent Operations for the Tri-Rail. Jerew selected Simkunas because of

her “qualifications and experience, including her ability to manage union

contracts” and because he “received position feedback from Tri-Rail management”

about her ability to manage employees.




       8
        Jerew had worked at Amtrak since 1984 and had 20 years of management experience,
including as a Manager of Station Operations and District Manager of Station Operations and as
Assistant Superintendent of Road Operations.
                                             14
             Case: 18-13149    Date Filed: 05/20/2019   Page: 15 of 33


      Jerew had worked with Shannon at Amtrak for 12 years. While Jerew

originally had a good opinion of Shannon, he believed she changed in 2013, at

which time she began gossiping and complaining about their supervisor, Kirk.

Jerew said he did not consider Shannon to be “a viable candidate” for the District

Station Manager position based on his “professional interactions with [her]” and

his “knowledge of the reputation [she] had developed as an abusive manager to

some employees and her display of preferential treatment to others.” Jerew also

learned from Kirk that he had concerns about Shannon’s integrity, including that

she had allowed her employees to listen in on confidential telephone calls with

management without authorization. Kirk approved Jerew’s selection of Simkunas

and said he would not have approved the selection of Shannon because of his

concerns about her.

      On April 18, 2017, Shannon interviewed for the Manager of Operations Red

Block. The Red Block Manager was responsible for designing and implementing

drug and alcohol prevention programs for the workplace. Chian Gavin, the hiring

manager, offered that Red Block Manager position to Juné Rogers, who is black,

on May 5, 2017. Rogers had a Masters in Public Health and prior experience in

alcohol and drug prevention in the workplace.




                                         15
             Case: 18-13149     Date Filed: 05/20/2019   Page: 16 of 33


K.    Shannon’s EEO Helpline Complaint

      On April 27, 2017, less than a week after McRea made offers for the four

OBS Senior Director positions, Shannon called Amtrak’s helpline and complained

to Amtrak’s internal Equal Employment Opportunity (“EEO”) officials that Kirk,

Hall, and Murphy were not selecting her for positions, in part, on the basis of her

race and her medical condition. An Amtrak EEO Investigator, Shzrae Mian, began

an investigation and conducted phone interviews with Shannon, Kirk and McRea

on May 2, 2017. Investigator Mian warned Kirk and McRea that Shannon could

not be treated unfairly or retaliated against because of her EEO complaint. Mian

was unable to complete her investigation, however, because Shannon obtained

legal representation and advised Mian that she had filed an external complaint. At

that point, Mian closed the file pursuant to Amtrak’s standard policy.

L.    Shannon’s Termination and Final FMLA Leave Request

      On May 24, 2017, Amtrak sent Shannon a formal termination letter, which

stated that because her Route Director position was eliminated, she was separated

from employment with Amtrak effective at the close of business on June 8, 2017.

On June 7, 2017, Shannon emailed Amtrak a request for FMLA leave and included

documentation from her doctor stating that Shannon was unable to work due to

tachycardia, elevated blood pressure, anxiety, and work-related insomnia and




                                         16
               Case: 18-13149      Date Filed: 05/20/2019       Page: 17 of 33


depression. On June 23, 2017, Amtrak denied Shannon’s FMLA request because

she was no longer employed with the company.

                      II. DISTRICT COURT PROCEEDINGS

A.     Shannon’s Complaint

       Shannon filed this action alleging that Amtrak: (1) discriminated against her

based on her race, in violation of § 1981; (2) retaliated against her for engaging in

protected activity, in violation of § 1981; (3) interfered with her FMLA rights

when it terminated her employment despite her June 7, 2017 request for FMLA

leave; and (4) retaliated against her for taking FMLA leave. Shannon’s complaint

is in many ways a shot-gun pleading and not a model of clarity. Notably though,

with respect to her § 1981 race discrimination claim, Shannon alleged, among

other things, that race was a “substantially motivating factor in her termination.”

Shannon’s complaint did not assert a claim of race discrimination or retaliation

under Title VII.

B.     District Court’s Summary Judgment Order

       Following discovery, Amtrak moved for summary judgment on all of

Shannon’s claims. 9 Shannon opposed Amtrak’s summary judgment motion. The



       9
         Shannon also filed her own motion for partial summary judgment on her FMLA
interference claim, which Amtrak opposed, and the district court denied. On appeal, Shannon does
not challenge the district court’s denial of her motion for partial summary judgment, and we do
not address it further.


                                              17
               Case: 18-13149        Date Filed: 05/20/2019       Page: 18 of 33


district court granted summary judgment to Amtrak on all of Shannon’s claims.

As the district court noted, Shannon’s response brief was entirely devoid of record

citations supporting her factual assertions, except four instances where she cited

Amtrak’s statement of undisputed facts to “rebut” Amtrak’s claims. 10

       As a preliminary matter, the district court concluded that Shannon had

violated Federal Rule of Civil Procedure 56(c) by failing to support the factual

assertions in her response brief with citations to the record. See Fed. R. Civ. P.

56(c)(1)(A) & (3) (requiring a party to support the assertion of a disputed fact with

a citation to the “particular parts of materials in the record” and providing that

“[t]he court need consider only the cited materials”); see also Fed. R. Civ. P.

56(e)(2) (permitting the court to consider undisputed a fact that is not properly

addressed by an opposing party). The district court noted that many of Shannon’s

factual assertions in her response brief could not be found in either party’s

statement of facts, and some appeared to be “categorically false.” Stressing that it

had no obligation to dig through the record, which consisted of more than 3,000

pages, the district court declined to accept Shannon’s factual assertions that “d[id]

not appear with record citations in one of the statements of facts.” 11


       10
          While a footnote in Shannon’s response brief stated she was incorporating two
separately-filed statements of facts, the response brief itself still did not include the necessary
record cites.
       11
          Shannon has abandoned any challenge to the district court’s decision to disregard her
factual assertions in opposition to Amtrak’s summary judgment motion that lacked record
                                                18
                 Case: 18-13149      Date Filed: 05/20/2019        Page: 19 of 33


       As for the merits, the district court first noted that Shannon’s § 1981 race

discrimination claim involved two types of employment decisions—(1) the

elimination of her Route Director position as part of the January 2017

reorganization; and (2) the failure to hire Shannon for other Amtrak positions after

the reorganization. As to the former, the district court applied the test in Barnes v.

Southwest Forest Industries, Inc., 814 F.2d 607, 609 (11th Cir. 1987), applicable to

reductions in force. In doing so, the district court concluded that Shannon had not

met the third prong of a prima facie case by presenting evidence to allow the

factfinder to reasonably conclude that Amtrak’s decision to eliminate the Route

Director position was motivated by Shannon’s race. Shannon does not challenge

that ruling on appeal.

       As to Amtrak’s decisions not to hire Shannon for other positions, the district

court applied the McDonnell Douglas 12 burden-shifting framework. 13 The district

court concluded that Shannon had not made out a prima facie case of race



citations, as she failed to make more than a passing reference to this issue on appeal. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681–82 (11th Cir. 2014). Therefore, the
facts recounted above are those the district court relied upon in considering Amtrak’s motion for
summary judgment.
       12
            McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).
       13
          The district court declined to apply the mixed-motive framework in Quigg v. Thomas
County School District, 814 F.3d 1227 (11th Cir. 2016), stating that Shannon’s position in her
complaint, pre-trial stipulation, and statement of facts had been that there was no legitimate reason
for Amtrak’s hiring decisions and that she could not change her theory to mixed motives for the
first time in opposition to Amtrak’s summary judgment motion.
                                                 19
             Case: 18-13149    Date Filed: 05/20/2019       Page: 20 of 33


discrimination as to the four positions for which a black candidate was selected

(i.e., Southeast Director of OBS given to Anella Popo, the New York and Lorton

Senior Manager of OBS positions given to Alexis Rogers and Bruce Ogelsby, and

the Manager of Operation Red Block position given to Juné Rogers). In any event,

even assuming Shannon had established a prima facie case for all of the challenged

hiring decisions, the district court determined Shannon had not shown that

Amtrak’s legitimate, nondiscriminatory reasons for them were pretext.

      As for Shannon’s claim of § 1981 retaliation, the district court concluded

that Shannon could not show a causal connection because most of Amtrak’s hiring

decisions she challenged were made before her protected activity—the April 27,

2017 complaint on Amtrak’s EEO helpline. The only hiring decisions made by

Kirk and McRea (the only hiring managers informed of her EEO complaint) after

her April 27, 2017 EEO complaint were (a) McRea’s decisions as to the Senior

Manager of OBS positions in New York and Lorton, and (b) Kirk’s decision as to

the Superintendent position in Miami. As to those three positions, the district court

concluded that Shannon could establish a causal connection based on temporal

proximity, but that she could not show that Amtrak’s legitimate, nondiscriminatory

reasons for those three hiring decisions were pretextual.

      Turning to Shannon’s FMLA claims, the district court determined that

Shannon had not established FMLA retaliation “simply because [she] ha[d]


                                         20
               Case: 18-13149        Date Filed: 05/20/2019       Page: 21 of 33


adduced no evidence that any hiring manager other than Kirk knew that [she] took

FMLA leave,” and she had not shown that Kirk’s reason for not hiring her for the

Superintendent position in Miami in 2017 was pretextual or motivated in any way

by her FMLA activities.

       As for Shannon’s FMLA interference claim, the district court concluded that

Shannon was terminated because her Route Director position was eliminated, and

there was no evidence Shannon’s position was eliminated due to “anything other

than business concerns.” The district court also rejected Shannon’s argument,

made for the first time at summary judgment, that Amtrak’s refusal to grant her

June 7, 2017 request for FMLA leave rendered her unable to exercise her seniority

rights with her union.

                                     III. DISCUSSION

       On appeal, Shannon argues that the district court erred in granting summary

judgment. We address each claim in turn.14

A.     Section 1981 Race Discrimination

      Section 1981 prohibits intentional race discrimination in the making and

enforcement of public and private contracts, including employment contracts. See



       14
         This Court reviews de novo a grant of summary judgment, viewing the evidence and
drawing all reasonable inferences in the light most favorable to the non-moving party. McCullum
v. Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1141 (11th Cir. 2014). Summary judgment
is appropriate when “there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                                                21
             Case: 18-13149     Date Filed: 05/20/2019    Page: 22 of 33


42 U.S.C. § 1981; Johnson v. Ry. Express Agency, Inc., 421 U.S. 454, 459-460, 95
S. Ct. 1716, 1720 (1975). A plaintiff may establish the employment discrimination

through direct evidence or circumstantial evidence. Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010). The parties dispute

whether this case is governed by the McDonnell Douglas burden-shifting

framework or the mixed-motive framework in Quigg v. Thomas County School

District, 814 F.3d 1227 (11th Cir. 2016). We need not resolve this question

because Shannon has not shown the district court erred in granting summary

judgment no matter which framework.

     In order to demonstrate a prima facie case of race discrimination in the

failure-to-hire context, the plaintiff must show that: (1) she is a member of a

protected class; (2) who applied and was qualified for the position; (3) despite her

qualifications, she was not selected; and (4) either the position was filled by a

person outside the protected class or the position remained open and the employer

continued to seek applicants. See Lewis v. City of Union City, 918 F.3d 1213,

1221-22 (11th Cir. 2019) (en banc); Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d
763, 768 (11th Cir. 2005); Rice-Lamar v. City of Fort Lauderdale, 232 F.3d 836,

843 n.11 (11th Cir. 2000) (explaining that the elements of prima facie cases of race

discrimination under § 1981 and Title VII are the same).




                                          22
                 Case: 18-13149       Date Filed: 05/20/2019      Page: 23 of 33


      If the plaintiff establishes a prima facie case, and the defendant articulates a

legitimate, nondiscriminatory reason for its employment decision, the plaintiff

must then show that the employer’s proffered reason was actually a pretext for

discrimination. Alvarez, 610 F.3d at 1264. In doing so, the plaintiff “must meet

that reason head on and rebut it,” and cannot prove pretext by merely recasting the

employer’s reason or by arguing her own business judgment over that of her

employer. Id. at 1265-66 (quotation marks omitted) (explaining that the pretext

inquiry considers the belief of the employer, not the employee).

      Further, in the context of Title VII and § 1983 employment discrimination

claims, 15 this Court has differentiated single-motive discrimination claims from

mixed-motive ones:

      An employee can succeed on a mixed-motive claim by showing that
      illegal bias, such as bias based on [race], was a motivating factor for an
      adverse employment action, even though other factors also motivated the
      action. In contrast, single-motive claims—which are also known as
      “pretext” claims—require a showing that bias was the true reason for the
      adverse action.

Quigg, 814 F.3d at 1235 (quotation marks and citations omitted). 16 The

McDonnell Douglas framework “is inappropriate for evaluating mixed-motive


       15
            Shannon did not bring any claims under Title VII or § 1983.
       16
          This Court has not addressed whether Quigg’s mixed-motive framework can be applied
to race discrimination claims brought under § 1981. Section 1981 does not contain a provision
like the one the Civil Rights Act of 1991 added to Title VII, which provides that a plaintiff can
establish an unlawful employment practice by demonstrating “that race . . . was a motivating factor
for any employment practice, even though other factors also motivated the practice.” See 42
                                                 23
               Case: 18-13149        Date Filed: 05/20/2019       Page: 24 of 33


claims,” and instead, the plaintiff need only show that the (1) employer made an

adverse employment decision against her, and (2) a protected characteristic was a

motivating factor for that decision. Id. at 1237-39. Thus, district courts must

determine whether the plaintiff has shown that her protected characteristic was a

motivating factor for an adverse employment decision. Id. at 1239.

       Based on the undisputed facts considered by the district court, Shannon did

not show that (1) her race was a motivating factor for any of Amtrak’s employment

decisions during the reorganization, or that (2) the legitimate, nondiscriminatory

reasons Amtrak gave for its decisions were pretextual.

       In fact, Amtrak exhibited no racial animus because all seven Route Director

positions were eliminated as part of an internal reorganization initiated by its new

CEO. Hall and the human resources department decided to eliminate those Route

Director positions because, in the new Passenger Experience Department, the new




U.S.C. 2000e-2(m); see also Mabra v. United Food & Commercial Workers Local Union No.
1996, 176 F.3d 1357, 1358 (11th Cir. 1999) (holding that “the 1991 mixed-motive amendments to
Title VII do not apply to § 1981 claims”); Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338,
351-63, 133 S. Ct. 2517, 2528-34 (2013) (concluding Title VII’s retaliation provision, 42 U.S.C.
§ 2000e-3(a), requires the plaintiff to show his protected activity was the “but for” cause of the
adverse employment action, not that it was a motivating factor); Gross v. FBL Fin. Serv., Inc., 557
U.S. 167, 173-78, 129 S. Ct. 2343, 2349-50 (2009) (concluding under the Age Discrimination in
Employment Act’s statutory text, the plaintiff must prove age was the “but for” cause and that the
mixed-motive, burden-shifting framework applicable to Title VII discrimination claims does not
apply).
        We need not resolve this § 1981-mixed-motive issue, however, because Shannon, in any
event, failed to present sufficient evidence to survive summary judgment under the Quigg
summary judgment framework.
                                                24
               Case: 18-13149       Date Filed: 05/20/2019       Page: 25 of 33


positions had such different responsibilities that the Route Director positions could

not be preserved.

       As to the three regional OBS Director positions and the New York and

Lorton Senior Manager positions, Shannon did not show that race played a role in

McRae’s hiring decisions. The record shows that Shannon did not reapply to the

West Director or the Lorton Senior Manager positions after they were reposted.

McRea, like Shannon, was black, which, while not determinative, makes

Shannon’s burden more difficult. See Elrod v. Sears, Roebuck & Co., 939 F.2d
1466, 1471 (11th Cir. 1991). Three of the six applicants McRea hired as part of his

new management team—Popo, Alexis Rogers, and Oglesby—were black. Further,

there is no evidence McRea ever expressed any racial animus, and instead the

evidence indicates McRea selected the candidates he believed to be the most

qualified with regard to their experience, union relationships, supervisor

recommendations, and interviews. Although Shannon suggests Hall may have

been the ultimate decisionmaker, there is no evidence he vetoed any of McRae’s

choices, and McRae himself was unsure whether Hall even had to sign off on

them. 17


       17
         On appeal, Shannon cites to the declarations of two Amtrak employees, Sydney Brickett
and Donald Boyd, to support her claim that McRae told them that upper management would not
allow him to hire Shannon. The district court disregarded Shannon’s factual assertions relating to
Brickett and Boyd, however, because she did not provide record cites to support them in her
summary judgment brief. Even if we were to consider them on appeal, they show only that, after
interviewing Shannon, McRae said Shannon interviewed well, but that she “must have upset
                                               25
              Case: 18-13149      Date Filed: 05/20/2019    Page: 26 of 33


      As for the non-OBS positions, Shannon did not point to any evidence that

these decisionmakers harbored any racial animus or selected candidates based on

race. Instead, the evidence showed that they chose the applicant they believed was

the most qualified. Kirk and Jerew also explained that they did not chose Shannon,

in part, because of concerns about her integrity. Although Shannon suggests these

integrity concerns were not credible, she has never disputed that she engaged in the

conduct Kirk found unprofessional and concerning or that Kirk told Jerew about

those concerns. As for the Operation Red Block manager position, the chosen

applicant, Juné Rogers, was black.

      In the district court, Shannon pointed to her Route Director progressive

salary plan as evidence of Amtrak’s discriminatory animus. The record reflects,

however, that selected employees were placed on the plan when their previous

salary was outside the target market salary range. Shannon’s salary jumped from

$102,500 to $125,051 when she was hired as a Route Director and continued to

increase over the next three years to $152,232. Further, Winslow, who was white,

was also placed on a progressive salary plan for the same reason.




someone really up high” and that upper-management was “not going to allow him to hire her”
because Hall had told him Shannon “kept up a lot of controversy.” These declarations do not
suggest upper management or Hall had a racial animus.
                                            26
             Case: 18-13149     Date Filed: 05/20/2019    Page: 27 of 33


      In sum, as to her mixed-motive theory, Shannon did not demonstrate that her

race was a motivating factor in any of Amtrak’s employment decisions or that the

nondiscriminatory reasons Amtrak gave for its decisions were pretextual.

B.    Section 1981 Retaliation

      Both the Supreme Court and this Court have confirmed that retaliation

claims under § 1981 are cognizable. See CBOCS W., Inc. v. Humphries, 553 U.S.
442, 451-52, 128 S. Ct. 1951, 1957-58 (2008); Andrews v. Lakeshore Rehab.

Hosp., 140 F.3d 1405, 1411-13 (11th Cir. 1998). Section 1981 retaliation claims

are analyzed under the same framework as other employment retaliation claims.

Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998).

      In order to make out a prima facie case of retaliation, a plaintiff must show

that: (1) she engaged in a statutorily protected activity; (2) she suffered a materially

adverse action; and (3) there is a causal connection between the protected activity

and the materially adverse action. Brown v. Ala. Dep’t of Transp., 597 F.3d 1160,

1181 (11th Cir. 2010). If the plaintiff does so, and the employer proffers a

legitimate, nondiscriminatory reason for its actions, then the plaintiff must show

that the reason given is pretextual. Id. at 1181-82.

      This Court construes the causal connection element broadly, requiring a

plaintiff to prove only that “the protected activity and the negative employment

action are not completely unrelated.” Chapter 7 Tr. v. Gate Gourmet, Inc., 683


                                          27
             Case: 18-13149    Date Filed: 05/20/2019   Page: 28 of 33
F.3d 1249, 1260 (11th Cir. 2012) (quotation marks omitted). To do so, a plaintiff

must show that the decisionmaker was aware of the plaintiff’s protected conduct at

the time of the materially adverse action. Goldsmith v. Bagby Elevator Co., 513
F.3d 1261, 1278 (11th Cir. 2008). Thus, where an employer decided to take a

materially adverse action before the employee engaged in a protected expression,

the two cannot be causally connected. Cotton v. Cracker Barrel Old Country

Store, Inc., 434 F.3d 1227, 1232-33 (11th Cir. 2006).

      An employer’s legitimate, nondiscriminatory reason is not a pretext for

prohibited conduct unless it is shown by sufficient probative evidence both that the

reason is false and that the real reason is impermissible discrimination. St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 515-16, 113 S. Ct. 2742, 2752 (1993). The

plaintiff demonstrates this by showing that it was more likely that a discriminatory

reason motivated the employer or by pointing to weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the explanation. Brooks v. Cty.

Comm’n of Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006).

      Here, the district court did not err in granting Amtrak’s summary judgment

motion on Shannon’s § 1981 retaliation claim. The district court correctly

concluded that Shannon established a prima facie case only as to the hiring

decisions made by Kirk and McRae after May 2, 2017, when Amtrak’s EEO

Investigator Mian made them aware of Shannon’s EEO complaint. There is no


                                         28
               Case: 18-13149    Date Filed: 05/20/2019   Page: 29 of 33


evidence in the record that any of the other decisionmakers—Chawluk, Gavin, or

Jerew—ever knew about Shannon’s internal EEO complaint, and McRae extended

offers to Popo, Winslow, and Lombardi prior to May 2, 2017. Shannon did not

reapply for the Lorton Senior Manager or the West Director positions when they

were reposted, so she cannot show that she suffered a materially adverse action

with respect to those two positions filled by McRae after May 2, 2017.

         That leaves only the Superintendent position in Miami, for which Kirk

selected Michael Jerew on May 12, 2017—which was after the April 27 complaint.

Kirk hired Jerew because he had consistently demonstrated leadership behaviors

that embodied Amtrak’s values and core competencies, had twenty years of work

and leadership experience in station operations, and he had demonstrated a

willingness to learn new things and take on new responsibilities. In contrast, Kirk

was concerned about whether Shannon’s conduct embodied Amtrak’s values and

core competencies because she had acted unethically by letting employees listen in

on confidential phone calls and had obtained a confidential draft organizational

chart.

         While Shannon argues that the close temporal proximity between her EEO

complaint and Kirk’s decision to hire Jerew (ten days) establishes pretext, she does

not deny that she engaged in the behavior Kirk found unethical, and she did not

show any implausibilities or weaknesses in Kirk’s reasons for selecting Jerew over


                                          29
             Case: 18-13149     Date Filed: 05/20/2019   Page: 30 of 33


her. Accordingly, the district court properly concluded Shannon had not shown

pretext for retaliation with respect to the Superintendent position in Miami.

C.    FMLA Claims

      Under the FMLA, eligible employees are entitled to take unpaid leave

“[b]ecause of a serious health condition that makes the employee unable to

perform the functions of [her] position.” 29 U.S.C. § 2612(a)(1)(D). The FMLA

guarantees an eligible employee the right to be restored to the position she held

when her leave commenced or to an equivalent position. Id. § 2614(a)(1)(A)-(B).

To enforce these rights, the FMLA creates two types of claims: interference

claims, which assert an interference with a substantive right under the act, see 29

U.S.C. § 2615(a)(1), and retaliation claims, which assert that the employer

discriminated because of the employee engaging in activity protected by the Act,

see 29 U.S.C. § 2615(a)(1) & (2). Strickland v. Water Works & Sewer Bd., 239
F.3d 1199, 1206 (11th Cir. 2001).

      1.     FMLA Retaliation

      Absent direct evidence of a defendant’s retaliatory intent, a plaintiff’s

FMLA retaliation claim is evaluated under the McDonnell Douglas framework.

Schaaf v. Smithkline Beecham Corp., 602 F.3d 1236, 1243 (11th Cir. 2010). A

plaintiff must therefore establish a prima facie case by demonstrating: (1) she

engaged in statutorily protected activity; (2) she suffered an adverse employment


                                         30
               Case: 18-13149        Date Filed: 05/20/2019       Page: 31 of 33


decision; and (3) the decision was causally related to the protected activity. Id.

Thus, if a plaintiff establishes a prima facie case, and the defendant articulates a

legitimate, nondiscriminatory reason for an adverse action, the plaintiff must show

that its purported reason was a pretext for discrimination. Id. at 1243-44.

         Here, the district court did not err in granting summary judgment on

Shannon’s FMLA retaliation claim. With regard to Shannon’s June 2017

termination, the district court correctly concluded that she had not established the

third prong, causation. Hall, in consultation with the human resources department,

eliminated the Route Director positions in order to repost them as new positions

with different responsibilities in the Passenger Experience Department, and there is

no evidence that Hall and the people in the human resources department who

helped him make that decision in March 2017 knew about Shannon’s FMLA

leave. 18 The same is true with respect to the hiring decisions made by McRae,

Chawluk, Gavin, and Jerew during the 2017 reorganization, as there was no

evidence that any decisionmaker other than Kirk knew about Shannon’s FMLA

leave.




         18
          Shannon argues that Amtrak “showed a propensity to punish [her] for exercising her
rights under the FMLA,” and cites as an example her testimony that Murphy told her during a
discussion about her 2015 annual review that she had “checked out” that year. Shannon suggests
Murphy’s statement was an oblique reference to her FMLA leave, but Murphy explained that the
fact that Shannon had applied for a lower position in 2014 clearly indicated to him that she was no
longer interested in her Route Director position.
                                                31
             Case: 18-13149     Date Filed: 05/20/2019   Page: 32 of 33


      Although Shannon established a prima facie case of FMLA retaliation with

regard to Kirk’s refusal to hire her for the Superintendent position, she did not

rebut his legitimate, nondiscriminatory reasons for his hiring Jerew over Shannon,

and therefore failed to demonstrate pretext.

      2.     FMLA Interference

      To establish an FMLA interference claim, a plaintiff must show that: (1) she

was entitled to a benefit under the FMLA; and (2) her employer denied her that

benefit. White v. Beltram Edge Tool Supply, Inc., 789 F.3d 1188, 1191 (11th Cir.

2015). If the employee shows she was entitled to a benefit, she need only

demonstrate by a preponderance of the evidence that she was denied the benefit;

the employer’s motives are irrelevant. Batson v. Salvation Army, 897 F.3d 1320,

1331 (11th Cir. 2018).

      Where the interference claim is based on the employee’s termination,

however, “an employer may affirmatively defend against the claim by establishing

that it would have terminated the employee regardless of her request for or use of

FMLA leave.” Id. Similarly, an employer is not liable for failing to reinstate an

employee after she has taken FMLA leave if it can show that it refused to reinstate

her for a reason unrelated to FMLA leave. Krutzig v. Pulte Home Corp., 602 F.3d
1231, 1236 (11th Cir. 2010). Thus, in order for an employer to be held liable for




                                          32
             Case: 18-13149    Date Filed: 05/20/2019   Page: 33 of 33


FMLA interference, the request for leave must have been the proximate cause of

the termination. Schaaf, 602 F.3d at 1242.

      Shannon contends that she was still employed by Amtrak on June 7, 2017,

when she requested additional FMLA leave and Amtrak’s subsequent denial on

June 23, 2017 established an interference claim. Shannon ignores the fact that her

Route Director position, along with all the others, had been eliminated back in

March 2017 as part of a reorganization, and that the decision was made at that time

to terminate her if she could not find another position within Amtrak. As the

district court explained, there was no evidence that this elimination of seven Route

Director positions, including Shannon’s, was motivated by anything other than

business concerns. Thus, Shannon has not shown that her final June 7, 2017

request for leave was the proximate cause of her termination.

      AFFIRMED.




                                         33